     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10

11 WARREN GARDNER, et al., Individually and )      Case No. 3:19-cv-02561-WHO
   on Behalf of All Others Similarly Situated, )
12                                             )   CLASS ACTION
                                Plaintiffs,    )
13                                             )   [PROPOSED] REQUEST FOR
         vs.                                   )   INTERNATIONAL JUDICIAL
14                                             )   ASSISTANCE (LETTER ROGATORY)
   STARKIST CO., a Delaware company,           )   RE: DONGWON INDUSTRIES CO. LTD.
15                                             )
                                Defendant.     )
16                                             )
17

18

19

20

21

22

23

24

25

26

27

28
          [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 2 of 9




 1          The United States District Court for the Northern District of California, the Honorable

 2 William H. Orrick Jr., United States District Judge, presents its compliments to the Appropriate

 3 Judicial Authority of the Republic of Korea, Director of International Affairs, National Court

 4 Administration, Seocho-daero 219, Seocho-gu, SEOUL 137-750, Republic of Korea, and requests

 5 international judicial assistance to obtain evidence to be used at trial in a civil lawsuit before this

 6 Court in the above-captioned matter. Based on Plaintiffs’ allegations, this Court finds that there

 7 are sufficient grounds to obtain documentary evidence from Dongwon Industries Co. Ltd.

 8 (“Dongwon”) in the above-captioned action, and should be produced in the interests of justice.

 9          This Letter of Request is made pursuant to, and in conformity with, Chapter 1 of the Hague

10 Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Criminal Matters,

11 opened for signature March 18, 29780, 847 U.N.T.S. 241 (“Hague Convention”), to which both

12 the United States and Korea are parties.

13          Based on Plaintiffs’ allegations and the evidence produced to date in the case through

14 discovery, this Court finds there are sufficient grounds to obtain documentary evidence sought

15 through this Letter of Request, attached hereto as Attachment A, which may be highly relevant to

16 the issues in dispute. This Letter of Request fully complies with the reservations under the Hague

17 Convention by Korea.

18          The particulars of this Letter of Request are as follows:

19          SECTION I

20          1. Sender:

21              Stuart A. Davidson
                ROBBINS GELLER RUDMAN & DOWD LLP
22              120 East Palmetto Park Road, Suite 500
                Boca Raton, Florida 33432
23              Telephone: 561/750-3000
                Email: sdavidson@rgrdlaw.com
24
                As Authorized by:
25
                Honorable William H. Orrick Jr., United States District Judge
26              United States District Court for the Northern District of California
                Phillip Burton Federal Building & United States Courthouse
27              450 Golden Gate Avenue, Courtroom 2, 17th Floor
                San Francisco, CA 94102
28              USA
                                                  1
           [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 3 of 9




 1          2. Central Authority of Requested State:

 2              Director of International Affairs
                National Court Administration
 3              Seocho-daero 219
                Seocho-gu
 4              SEOUL 137-750
                Republic of Korea
 5
            3. Person to Whom the Executed Request Is to Be Returned:
 6
                Stuart A. Davidson
 7              ROBBINS GELLER RUDMAN & DOWD LLP
                120 East Palmetto Park Road, Suite 500
 8              Boca Raton, Florida 33432
                Telephone: 561/750-3000
 9              Email: sdavidson@rgrdlaw.com

10          4. Specification of Date by Which the Requesting Authority Requires Receipt of the
               Response to the Letter of Request
11
                The requesting authority respectfully requests that the response be provided as soon as
12
     practicable in order to ensure that evidence may be obtained before May 1, 2021.
13
            SECTION II
14
            In conformity with Article 3 of the Hague Convention, the undersigned applicant has the
15
     honor to submit the following request:
16
            5. Article 3(a): Judicial Authorities and Case Information
17
                   a. Requesting Judicial Authority
18
                       Honorable William H. Orrick Jr., United States District Judge
19                     United States District Court for the Northern District of California
                       Phillip Burton Federal Building & United States Courthouse
20                     450 Golden Gate Avenue, Courtroom 2, 17th Floor
                       San Francisco, CA 94102
21                     USA

22                 b. To the Competent Authority in Korea

23                     Director of International Affairs
                       National Court Administration
24                     Seocho-daero 219
                       Seocho-gu
25                     SEOUL 137-750
                       Republic of Korea
26
                   c. Name of the Case and Any Identifying Number
27
                       Gardner v. StarKist Co., No. 3:19-cv-02561-WHO, United States District Court
28                     for the Northern District of California
                                                    2
           [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 4 of 9




 1         6. Article 3(b): Names and Addresses of the Parties and Their Representatives of the
              Case
 2
                  a. Plaintiffs
 3
          Plaintiffs Warren Gardner, Lori Myers, Angela Cosgrove, Autumn Hessong, Robert
 4 McQuade, Colleen McQuade, James Borruso, Fidel Jamelo, Jocelyn Jamelo, Anthony Luciano,
   Lori Luciano, Robert Nugent, Avraham Isac Zelig, Ken Petrovcik, Megan Kiihne, Kathleen Miller,
 5 Tara Trojano, Jason Petrin, Amy Taylor, Heather Meyers, and Rachel Pedraza (“Plaintiffs”)

 6         Represented by:

 7             Stuart A. Davidson
               Christopher C. Gold
 8             Dorothy P. Antullis
               Bradley M. Beall
 9             ROBBINS GELLER RUDMAN & DOWD LLP
               120 East Palmetto Park Road, Suite 500
10             Boca Raton, Florida 33432
               Telephone: 561/750-3000
11             Email:     sdavidson@rgrdlaw.com
                          cgold@rgrdlaw.com
12                        dantullis@rgrdlaw.com;
                          bbeall@rgrdlaw.com
13
               Elaine A. Ryan
14             Carrie A. Laliberte
               BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
15             2325 East Camelback Road, Suite 300
               Phoenix, AZ 85016
16             Telephone: 602/274-1100
               Email:     eryan@bffb.com
17                        claliberte@bffb.com

18             Patricia N. Syverson
               BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
19             600 West Broadway, Suite 900
               San Diego, CA 92101
20             Telephone: 619/756-7748
               Email:      psyverson@bffb.com
21
               Brian Douglas Penny
22             GOLDMAN SCARLATO & PENNY, P.C.
               8 Tower Bridge, Suite 1025
23             161 Washington Street
               Conshohocken, PA 19428
24             Telephone: 484/342-0700
               Email:    penny@lawgsp.com
25
               Brian M. Brown
26             ZAREMBA BROWN PLLC
               40 Wall Street, 52nd Floor
27             New York, NY 10005
               Telephone: 212/380-6700
28             Email:     bbrown@zarembabrown.com
                                              3
          [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 5 of 9




 1                 b. Defendant

 2          The Defendant is StarKist Co.

 3          Represented by:

 4          Roxane A. Polidora
            Lee Brand
 5          PILLSBURY WINTHROP SHAW PITTMAN LLP
            Four Embarcadero Center
 6          Twenty-Second Floor
            San Francisco, CA 94111-5998
 7          Telephone: 415/983-1116
            Email: roxane.polidora@pillsburylaw.com
 8                        lee.brand@pillsburylaw.com

 9          7. Article 3(c): Nature and Purpose of the Proceedings and Summary of the Facts

10                 a. Nature and Purpose of the Claims

11          The Plaintiffs in this civil lawsuit filed a complaint against StarKist Co. (“StarKist”) and

12 StarKist’s parent company, Dongwon Industries Co. Ltd. (“Dongwon”), on May 13, 2019. As

13 more fully explained below, Plaintiffs’ claims concern StarKist’s alleged false advertising of its

14 tuna products as “Dolphin Safe.” The lawsuit is brought as a putative class action, meaning that

15 Plaintiffs seek to represent not only themselves in the lawsuit, but also as representatives of all

16 consumers in the United States who purchased StarKist’s tuna products. On March 31, 2020, the

17 Court upheld Plaintiffs’ claims against StarKist, but dismissed Plaintiffs’ claims against Dongwon.

18          Plaintiffs’ Allegations

19                         i. Plaintiffs’ Claims Generally

20          Plaintiffs’ claims concern StarKist’s “Dolphin Safe” policy with respect to its canned and

21 pouched tuna products for the last 30 years. That policy includes a special “Dolphin Safe” logo

22 stamped on every can or pouch of tuna StarKist sells in the United States. According to StarKist,

23 its “Dolphin Safe” policy – including its logo – means that there has been “no harm to dolphins”

24 in the fishing for StarKist tuna. Said another way, StarKist claims that its tuna is “100% dolphin

25 safe.” However, Plaintiffs allege that, unbeknownst to consumers, StarKist’s tuna are captured,

26 including by fleets of Dongwon’s fishing vessels, using fishing methods that are known to kill or

27 harm dolphins, including purse seine nets, fish-aggregating devices (“FADs”), and longlines.

28
                                                 4
           [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 6 of 9




 1             Plaintiffs’ lawsuit alleges that StarKist falsely advertised its tuna products as “Dolphin

 2 Safe” because the tuna in its products was caught by fishing methods, including those employed

 3 by Dongwon, that are known to harm or kill substantial numbers of dolphins every year. As such,

 4 Plaintiffs seek to enjoin StarKist from falsely advertising its tuna products as dolphin-safe, for

 5 restitution, and for damages.

 6                           ii. Plaintiffs’ Claims as They Relate to Dongwon

 7             Dongwon is a company incorporated and headquartered in the Republic of Korea

 8 (“Korea”).       Dongwon claims to be the “World’s No. 1 seafood company”1 and, since its

 9 establishment, “has been leading Korea’s fishing industry, sailing across the five oceans, and

10 contributing to the development of food culture by providing high-quality seafood products.”2

11 Dongwon is the parent company of StarKist.3 Dongwon “operates 42 vessels, including the

12 world’s largest purse seine fleet.”4 As such, Dongwon supplies some of its caught raw tuna to

13 StarKist for use in StarKist’s tuna products sold to American consumers.

14             Dongwon possesses documents and information directly relevant to Plaintiffs’ claim that
15 StarKist’s “Dolphin Safe” representation is false and misleading because StarKist’s tuna is caught

16 using Dongwon’s fishing methods that are known to harm or kill dolphins. First, as StarKist’s

17 parent, Dongwon is the principal fishing company that supplies StarKist’s tuna. Thus, Dongwon

18 has documents demonstrating the precise types of fishing methods used to capture StarKist’s tuna.

19 Second, according to StarKist, Dongwon “operates . . . the world’s largest purse seine fleet”5 and

20 “that purse seine fishing vessels using Traditional FADs supplied some of the tuna in StarKist

21 branded Products sold in the United States during the period from May 13, 2015 to September 25,

22
     1
      See Dongwon Industries, Who We Are, https://www.dongwon.com/en/business/dongwon-
23 industries (last visited Nov. 20, 2020).
     2
24       Id.
     3
25       See About StarKist Co., https://starkist.com/about-starkist (last visited Nov. 3, 2020)
     (“StarKist Co. is a direct wholly owned subsidiary of Dongwon Industries Co., Ltd.”).
26
     4
         Id.
27
     5
         Id.
28
                                                   5
           [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 7 of 9




 1 2020.”6 Third, StarKist told Plaintiffs that any “Documents and Communications relating to any

 2 harm or killing, whether intentional or unintentional, of dolphins by any fishing by [StarKist’s]

 3 fishing fleet, or any boat in which [StarKist] or [its] owners have any financial interest” were in

 4 the possession of Dongwon.7

 5         Thus, Dongwon possesses information directly relevant to this litigation, including: (a)

 6 Dongwon’s procurement of raw tuna for Starkist; (b) Dongwon’s use of fishing methods such as

 7 purse seine nets, FADs, and longlines to capture tuna for StarKist; and (c) dolphin harm or deaths

 8 during Dongwon’s capture of tuna.

 9         8. Evidence to be Obtained and Purpose

10         Pursuant to the Hague Convention, this Court requests that the appropriate judicial

11 authority in Korea compel Dongwon to produce the documentary evidence described in

12 Attachment A. Dongwon is located in Korea, and the documentary evidence to be examined is

13 located outside of the United States.

14         Plaintiffs seek from Dongwon authenticated copies of the documents identified in

15 Attachment A alleged to be relevant to the claims alleged in the above-captioned action. While

16 this Court expresses no view as to the merits of the action or any related motions in the action,

17 based on Plaintiffs’ representations, it believes that the documentary evidence sought here is

18 relevant and probative of material facts for trial in the action, and that production of this

19 documentary evidence may advance the interests of justice.

20         It is respectfully requested that the competent judicial authority of Korea compel Dongwon

21 to produce copies of the documents that are identified in Attachment A.

22         If any portion of this Letter of Request is deemed unacceptable under the laws of Korea,

23 please disregard that portion and continue to comply with as much of the Letter of Request as is

24 legally permissible.

25
     6
     StarKist Co.’s Responses and Objections to Plaintiffs’ Revised First Set of Requests for
26 Admission at 8.
     7
27      StarKist Co.’s Responses and Objections to Plaintiffs’ Revised First Set of Requests for
     Production of Documents at 13.
28
                                                6
          [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 8 of 9




 1         9. Article 3(e): Identity and Address of the Person Subject to the Letter of Request

 2            Dongwon Industries Co. Ltd.
              Dongwon Industries Building
 3            68 Mabang-ro Seocho-gu Seoul
              06775 Korea, Republic of (South)
 4
           10. Article 3(f): Statement of the Subject Matter About Which the Person Will be
 5             Examined

 6            None.

 7         11. Article 3(g): Documents and Other Evidence to be Examined

 8            See Attachment A.

 9         12. Article 3(h): Requirement That the Evidence Be Given on Oath or Affirmation

10            None.

11         13. Article 3(i): Special Procedures or Methods to be Followed

12            See Attachment A.

13         14. Article 7: Request for Notification of the Time and Place for the Execution of the
               Request and Identity and Address of Any Person to be Notified
14
           Please send notice of the time and place for execution of this Letter of Request to:
15
                  Clerk of the United States District Court for the Northern District of California
16                Phillip Burton Federal Building & United States Courthouse
                  450 Golden Gate Avenue
17                San Francisco, CA 94102
                  USA
18
                  -and-
19
                  Stuart A. Davidson
20                ROBBINS GELLER RUDMAN & DOWD LLP
                  120 East Palmetto Park Road, Suite 500
21                Boca Raton, Florida 33432
                  Telephone: 561/750-3000
22                Email: sdavidson@rgrdlaw.com

23         15. Article 8: Request for Attendance or Participation of Judicial Personnel of the
               Requesting Authority at the Execution of the Letter of Request
24
              None.
25
           16. Article 11: Specification of Privilege or Duty to Refuse to Give Evidence Under
26
               the Law of the State of Origin
27

28
                                                7
          [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-5 Filed 11/23/20 Page 9 of 9




 1          Under the laws of the United States, a witness has a privilege to refuse to give evidence if

 2 to do so would disclose a confidential communication between the witness and her attorney

 3 specifically for the purpose of obtaining legal advice, and which privilege has not been waived.

 4 United States law also recognizes a privilege against criminal self-incrimination. Other limited

 5 privileges on grounds inapplicable here also exist, such as communications between doctors and

 6 patients, husband and wife, and clergy, and penitent.         Certain limited immunities are also

 7 recognized outside the strict definition of privilege, such as the limited protection of work product

 8 created by attorneys during or in anticipation of litigation, unless that privilege has been waived.

 9          17. Article 14: Reimbursement

10          The fees and costs incurred in the execution of this Letter of Request that are reimbursable

11 under the second paragraph of Article 14 or under Article 26 of the Hague Convention will be

12 borne by the Plaintiffs.

13                                            CONCLUSION

14          This Court, in the spirit of comity and reciprocity, hereby requests international judicial

15 assistance in the form of this Letter of Request seeking information, documents, and things

16 described herein from the National Court Administration, for the attention of the Director of

17 International Affairs. This Court extends to all judicial and other authorities of Korea the

18 assurances of its highest consideration.

19          This Court expresses its sincere willingness to provide similar assistance to the courts of

20 the Republic of Korea if future circumstances require.

21

22 DATE OF REQUEST: ________________________

23 SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY (Affix seal here):

24

25
   HONORABLE WILLIAM H. ORRICK JR.
26 UNITED STATES DISTRICT JUDGE
   UNITED STATES DISTRICT COURT
27 FOR THE NORTHERN DISTRICT OF CALIFORNIA
   SAN FRANCISCO, CALIFORNIA, UNITED STATES OF AMERICA
28
                                                 8
           [PROPOSED] REQ. FOR JUDICIAL ASSISTANCE - DONGWON - 3:19-cv-02561-WHO
